UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7781



LARRY EUGENE SMITH, JR.,

                                              Plaintiff - Appellant,

          versus


COLBERT L. RESPASS; BEN PILLMON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-96-853-5-BO(3))


Submitted:   July 22, 1998                 Decided:   August 4, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Eugene Smith, Jr., Appellant Pro Se. Jane Ray Garvey, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Eugene Smith, Jr., appeals the district court’s orders

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) com-

plaint. We have reviewed the record and the district court’s opin-

ion declining to accept the magistrate judge’s recommendation and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Smith v. Respass, No. CA-96-853-5-BO(3)

(E.D.N.C. Nov. 18, 1997). After a similar review, we find that the

district court did not abuse its discretion in dismissing Smith’s

due process challenge to his prison disciplinary hearing as frivo-

lous. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); Edwards

v. Balisok, 520 U.S. 641, ___ (1997). We deny Smith’s motion for

the appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2